Maurice Wahl, J.
In this summary proceeding, the landlord seeks to evict the tenant, Ethel Hunt, on the ground that the tenant harbors a multitude of cats in her apartment, thereby causing a plethora of stench, fortified by odors both noisome and pestiferous, and as a result thereof has created a condition which is a hazard to the health, safety and well-being of all her neighbors. The tenant occupies a small apartment on the sixth floor of the building at 2 East 127th Street, Borough of Manhattan, and has resided therein for over 35 years.
She is a retired, genteel school teacher who admitted on the witness stand that she possessed many cats, and that she was prone to collect homeless ‘ ‘ alley ’ ’ cats. An Inspector of the Public Health Sanitarium of the Department of Health of the City of New York testified that he counted 25 cats in the apartment' at the time of his inspection. Her attorney, Jacques J. Katz, Esq., who made an eloquent and fervent plea on her behalf, finally acknowledged that in preparation for the trial he had visited the apartment and that the number of felines were too numerous to count, but that they were neatly kept in properly *897arranged paper boxes throughout the apartment. The contention that the cats were symbols of wisdom and independence is irrelevant to the issue. The witnesses who testified against the tenant spoke kindly of her gentle and placid qualities. The president of the landlord corporation, Mr. Lowe, extolled her virtues, and stated that he would be happy to have her as a tenant, without these impedimenta. The tenant at the trial produced one of the cats as real evidence that the animals she possessed were well-behaved and cleanly. This was not pertinent to the issue.
The court finds that the tenants in this apartment house have, indeed, been long-suffering or stoical, and that the time has come to call a halt to the unhealthy and unusual situation in this building. Seemingly, the tenant now possesses a total of 25 cats, but, in the court’s opinion it is 23 cats too many, and since she has evinced a reluctance to assign over these extra cats to others, or otherwise dispose of them, the court is constrained to hold that the landlord is entitled to a final order forthwith. The issuance of the warrant will be stayed until November 15, 1962; in the event that the tenant has disposed of these superfluous cats and retains no more than two of the same gender, the court will be inclined to accept the generous offer made by Mr. Nathaniel Borah, the attorney for the landlord, to set aside the final order and permit the tenant to continue to occupy the apartment. Such application may be made by the landlord on or before the date of the issuance of the warrant.
The Clerk is herewith directed to enter a final order in favor of the landlord.